IN THE COURT OF APPEALS OF IOWA

                                      No. 17-1352
                                  Filed May 16, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

MARK ANTHONY HOWARD,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mary E. Howes,

Judge.



      Mark Howard appeals from the sentence imposed following his guilty plea

to possession with intent to deliver crack cocaine. AFFIRMED.




      Les M. Blair III (until withdrawal) and Stuart Hoover of Blair & Fitzsimmons,

P.C., Dubuque, for appellant.

      Thomas J. Miller, Attorney General, and Bridget A. Chambers, Assistant

Attorney General, for appellee.




      Considered by Danilson, C.J., and Vaitheswaran and Bower, JJ.
                                         2


DANILSON, Chief Judge.

       Mark Howard appeals his sentence for possession with intent to deliver

crack cocaine, in violation of Iowa Code section 124.401(1)(c)(3) (2017).

       Police searched Howard’s residence pursuant to a search warrant and

found crack cocaine, marijuana, digital scales, and a large amount of cash.

Howard was charged in three counts—possession with intent to deliver crack

cocaine; failure to affix a drug tax stamp as a habitual offender; and conspiracy to

create, deliver, or possess with intent to deliver crack cocaine as a habitual

offender. Howard entered into an agreement whereby he would plead guilty to

possession with intent to deliver crack cocaine without the habitual offender status

and the State would dismiss the other two counts in this case and a pending

domestic-assault charge.     Following a sentencing hearing, the district court

imposed an indeterminate term not to exceed ten years and a $10,000 fine.

Howard appeals.

       This court reviews a sentence within statutory limits for an abuse of

discretion. See State v. Formaro, 638 N.W.2d 720, 724 (Iowa 2002) (“[T]he

decision of the district court to impose a particular sentence within the statutory

limits is cloaked with a strong presumption in its favor, and will only be overturned

for an abuse of discretion or the consideration of inappropriate matters.”). The

court’s discretion in sentencing is broad. State v. Zaruba, 306 N.W.2d 772, 774

(Iowa 1981) (noting an abuse of discretion is demonstrated when the discretion

“was exercised only on grounds or for reasons clearly untenable or to an extent

clearly unreasonable”).
                                           3


          Howard contends probation “with substance abuse treatment would have

best balanced the goals of rehabilitating” him, “protecting the community,” and

allowing him to “maintain his employment, and support his [six] children.”

          The district court recognized Howard’s remorse and believed it to be

genuine.      The district court then acknowledged it had reviewed Howard’s

presentence investigation report (PSI), which indicated Howard had completed a

risk assessment.       The court also noted Howard has an extensive criminal

background dating back many years and expressed concern over the fact that

Howard has been unsuccessfully discharged from probation on several occasions

and had a history of failing to appear for hearings. The court also noted Howard’s

“rough childhood” and acknowledged that Howard was currently employed. The

court then stated,

          I do believe based on the things I’ve mentioned—your previous
          criminal history and the fact that you haven’t been able to
          successfully complete any terms of probation in the past—that
          incarceration is the best option both to—I agree with the PSI and the
          State—both to provide maximum rehabilitation for you and protection
          of the community.

          The court considered and discussed relevant factors and imposed a

sentence within the statutory limits. We find no abuse of discretion and therefore

affirm.

          AFFIRMED.